DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          STATE OF FLORIDA,
                              Appellant,

                                     v.

                        CHRISTOPHER MEYERS,
                              Appellee.

                               No. 4D18-10

                           [November 28, 2018]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Martin S. Fein, Judge; L.T. Case No. 15-
11654 CF10A.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Kimberly T.
Acñua, Assistant Attorney General, West Palm Beach, for appellant.

  Jason T. Forman of Law Offices of Jason T. Forman, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   The State appeals an order suppressing the results of a blood test
conducted pursuant to a driving under the influence (“DUI”) investigation.
The trial court found that the officer requesting the blood draw did not
comply with section 316.1932(1)(c) of the Florida Statutes, more commonly
known as Florida’s implied consent law. Because Appellee voluntarily
consented to the blood draw, the provisions of the implied consent law did
not apply. Accordingly, we quash the trial court’s order and remand for
further proceedings.

   The police received a call from a driver who was following a vehicle that
was driving erratically. The responding officer found the vehicle that
matched the description and the license plate given by the caller. The
vehicle was stopped on the sidewalk. When the officer approached the
vehicle, the driver sped off and continued driving erratically. A chase
ensued, culminating in the responding officer finding the vehicle crashed
on a median and observing Appellee running from the vehicle. After
detaining Appellee, emergency medical services (“EMS”) was contacted to
treat an injury Appellee sustained while attempting to flee on foot.

    Before EMS arrived, Appellee admitted that he fled from police because
he did not want to be arrested for DUI. A police report noted that Appellee
was slurring his words, had red, bloodshot, watery eyes, and his breath
smelled of alcohol. Thereafter, Appellee was arrested for reckless driving
and transported by EMS to a nearby hospital. Upon arriving at the
hospital, and without ascertaining how long Appellee would be
hospitalized, the officer who accompanied Appellee to the hospital
immediately requested a blood test. Appellee, alert and compliant,
voluntarily consented. Because Appellee voluntarily consented to the
blood test, the officer did not inform Appellee that the implied consent law
requires submission only to a breath or urine test and that a blood test is
offered only as an alternative.

   Appellee moved to suppress the results of the blood test. The trial court
granted the motion, finding that there was no evidence that the
administration of a breath or urine test was impractical or impossible and
that the officer failed to inform Appellee of Florida’s implied consent law.
This appeal follows.

   In reviewing a trial court’s order on a motion to suppress, this Court
defers to the factual findings and reviews legal conclusions de novo. Luna
v. State, 154 So. 3d 1181, 1183 (Fla. 4th DCA 2015). Florida’s implied
consent law states, in pertinent part, that:

      Any person who accepts the privilege extended by the laws of
      this state of operating a motor vehicle within this state is, by
      operating such vehicle, deemed to have given his or her
      consent to submit to an approved blood test for the purpose
      of determining the alcoholic content of the blood or a blood
      test for the purpose of determining the presence of chemical
      substances or controlled substances as provided in this
      section if there is reasonable cause to believe the person was
      driving or in actual physical control of a motor vehicle while
      under the influence of alcoholic beverages or chemical or
      controlled substances and the person appears for treatment
      at a hospital, clinic, or other medical facility and the
      administration of a breath or urine test is impractical or
      impossible.

§ 316.1932(1)(c), Fla. Stat. (2015).



                                       2
    The Florida Supreme Court has explained, however, that if a defendant
expressly consents to a blood test, “then the blood test falls wholly outside
the scope of the implied consent law.” Robertson v. State, 604 So. 2d 783,
790 (Fla. 1992) (paraphrasing an analogous Iowa case and explaining that
“[t]he same is true of Florida’s implied consent law”); see also State v.
Murray, 51 So. 3d 593, 594–95 (Fla. 5th DCA 2011) (holding that because
the implied consent law did not apply, the troopers were not required to
inform the defendant of the provisions of implied consent). Here, because
Appellee consented to the blood test and nothing in the record indicates
that his consent was involuntary, the provisions of Florida’s implied
consent law did not apply.        Accordingly, the trial court erred in
suppressing the blood test results for failure to comply with the provisions
of the implied consent law.

   We therefore quash the order suppressing the blood test results and
remand this case to the trial court for further proceedings.

WARNER, GROSS and DAMOORGIAN, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3